IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00097-CV

           IN THE INTEREST OF E.E.C. AND T.L.C., CHILDREN


                          From the County Court at Law
                               Hill County, Texas
                             Trial Court No. 39,657


                          MEMORANDUM OPINION

      Appellant, Stephanie Clark, filed a notice of appeal from an adverse judgment

issued by the trial court in response to Clark’s request to modify a prior custody order.

Now, Clark has filed an agreed motion to dismiss the appeal. In the prayer of the

motion, Clark requests that we dismiss the appeal, set aside the trial court’s February

22, 2012 Order in Suit to Modify Parent-Child Relationship without regard to the merits,

and remand the case back to the trial court for entry of a Final Decree of Divorce that

comports with the parties’ Rule 11 agreement which has been attached to the motion to

dismiss.

      We are not permitted by the Rules of Appellate Procedure to both dismiss the

appeal and remand the case. Compare TEX. R. APP. P. 42.1(a)(1) with TEX. R. APP. P.

42.1(a)(2)(B); see City of Milford v. Calderon, No. 10-10-00247-CV, 2010 Tex. App. LEXIS
9680 (Tex. App.—Waco Dec. 8, 2010, no pet.) (mem. op). Accordingly, we grant Clark’s

motion in part, set aside the trial court’s February 22, 2012 Order without regard to the

merits, and remand the case to the trial court for further proceedings. See TEX. R. APP. P.

42.1(a)(2)(B).

        There being no agreement otherwise, costs are taxed against appellant, Stephanie

Clark. TEX. R. APP. P. 42.1(d).



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Judgment set aside and remanded
Opinion delivered and filed July 26, 2012
[CV06]




In the Interest of E.E.C. and T.L.C.                                                 Page 2